USDC IN/ND case 2:18-cv-00204-PPS-JEM document 72 filed 09/21/20 page 1 of 5


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION

 LASANDRA NORMAN,

                      Plaintiff,

                     v.                             CASE NO. 2:18CV204-PPS\JEM

 CITY OF LAKE STATION, INDIANA,
 TROY ALLEN, and KEV MCCANN,

                     Defendants.

                                   OPINION AND ORDER

       Due to a series of mostly procedural missteps by all parties involved, this case

has not proceeded past the pleading stage, despite being filed more than two years ago.

Perhaps I am to blame for allowing it to go on like this by excusing many missed

deadlines and other errors. But my efforts to have this case decided on the merits, not

on procedural defaults or technicalities is at an end. Currently pending before me is a

motion to dismiss the second amended complaint. [DE 66.] Despite construing Plaintiff

Lasandra Norman’s pleadings as liberally as I can, she has still not alleged a plausible

claim. Accordingly, I will grant the defendants’ motion and dismiss this case, with

prejudice.

                                       Background

       The facts of this case are straightforward. Norman, representing herself, sued the

City of Lake Station as well as two police officers with the Lake Station Police

Department. [DE 65.] Norman was arrested by the officers for drunk driving and was
USDC IN/ND case 2:18-cv-00204-PPS-JEM document 72 filed 09/21/20 page 2 of 5


later convicted at a trial in state court. While Norman’s original complaint made a host

of potential claims, I previously dismissed nearly all of them. [DE 56.] Thus, the only

claim at issue is Norman’s claim that the way she was handcuffed during her arrest was

unconstitutional. [DE 65.]

      The procedural history of this case, however, is more complicated. I’ll sum it up

as succinctly as I can. After Norman filed her lawsuit, she served it on the defendants,

but due to some mistakes on the part of the City of Lake Station, the lawsuit was never

responded to. After the Clerk of Court entered a default (but before the entry of a

default judgment), Lake Station finally caught wind of the lawsuit and entered an

appearance. [See DE 35-44.] Defendants moved to set aside the default and later moved

to dismiss Norman’s amended complaint. I granted both of those motions but gave

Norman an opportunity to re-plead one of her claims because it was potentially

plausible. [DE 45, 56.] This is a claim relating to how she was handcuffed during her

arrest. [DE 56 at 15-16.] But despite explaining what Norman needed to do in order to

properly allege a claim, she did not file a second amended complaint in any

recognizable fashion.

      Instead, she filed a document confusingly labeled a motion for summary

judgment in which she stated she was seeking to enforce a default judgment despite

never having obtained a default judgment in this case (as previously explained to her).

[DE 57.] In response, Lake Station asked that I strike Norman’s filing and dismiss the

case because Norman had failed to file a second amended complaint. [DE 58.] Norman

failed to respond to this motion in substance, so I granted the motion. [DE 60.] She then


                                            -2-
USDC IN/ND case 2:18-cv-00204-PPS-JEM document 72 filed 09/21/20 page 3 of 5


told me that she intended for her filing to be an amended complaint, that she had

misunderstood my prior order, and asked that I grant her relief from judgment. [DE 62.]

Because Norman is proceeding pro se, and because I previously gave Lake Station a

second chance after it failed to respond to this lawsuit originally, and finally because

my preference is to have cases decided on the merits (not technical defaults or

procedural missteps), I allowed Norman a final chance to plead the one potentially

plausible claim she had. [DE 64.] On August 27, 2020, Norman filed her second

amended complaint. [DE 65.] On September 9, 2020, the defendants moved to dismiss.

[DE 66.] Plaintiff responded and defendants replied. The matter is now ripe and ready

to be resolved.

                                         Discussion

       In order to survive a motion to dismiss, a complaint must state sufficient factual

matter to show that the plaintiff is entitled to relief and that her claims are plausible. “In

reviewing the sufficiency of a complaint under the plausibility standard..., we accept

the well-pleaded facts in the complaint as true, but legal conclusions and conclusory

allegations merely reciting the elements of the claim are not entitled to this presumption

of truth.” McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011). The allegations

and facts “must be enough to raise a right to relief above the speculative level.” Bell

Atlantic v. Twombly, 550 U.S. 544, 555 (2007). The claims must be more than merely

“conceivable” in order to proceed beyond the pleading stage. Id. (“Because the plaintiffs

here have not nudged their claims across the line from conceivable to plausible, their

complaint must be dismissed.”). But “a document filed pro se is to be liberally


                                             -3-
USDC IN/ND case 2:18-cv-00204-PPS-JEM document 72 filed 09/21/20 page 4 of 5


construed, and a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007).

       So let’s review the complaint. Norman was arrested after being pulled over on

suspicion of drunk driving (a crime of which she was later convicted). The only claim

before me is whether that the way Norman was handcuffed was unconstitutional.1 The

only allegations relating to handcuffs in the present complaint are that Norman was

“double locked” in handcuffs with her hands behind her back for about 20 minutes,

presumably on the scene where she was pulled over and then while she was

transported to the police station [DE 65 at 1.] She was then handcuffed again when

being transported from the police station to jail “for about 40 minutes.” [Id.] That is all

that is pled.

       The Seventh Circuit has held that where “there is no indication that…[an] arrest

was effected in an unusual or improper manner, the excessive-force claim has no

possible merit.” Braun v. Baldwin, 346 F.3d 761, 763 (7th Cir. 2003). In order to

adequately state a claim that a police officer’s otherwise ordinary use of handcuffs

during an arrest constitutes excessive force it must have been “objectively clear that the

handcuffs would injure or harm the arrestee.” Townsel v. Jamerson, 240 F. Supp. 894, 903

(N.D. Ill. 2017) (citing Stainback v. Dixon, 569 F.3d 767, 773 (7th Cir. 2009). A plaintiff




1In my opinion on the first motion to dismiss, I dismissed all of Norman’s other claims
as being barred as a matter of law. [DE 56 at 15-16.]

                                              -4-
USDC IN/ND case 2:18-cv-00204-PPS-JEM document 72 filed 09/21/20 page 5 of 5


must also identify who actually handcuffed them. See Muhammad v. Village of S. Holland,

No. 12-CV-275, 2013 WL 1788448, at *4 (N.D. Ill. Apr. 25, 2013).

       Norman does not allege which officer handcuffed her, that she complained to

officers about her handcuffs being too tight, that any force was used, or that she

suffered any physical injuries as a result. And the amount of time she was placed in

handcuffs is not out of the ordinary in light of the need to transport her to the police

station and then to jail post-arrest. In sum, this appears on its face to have been a

routine arrest and Norman has not described any conduct which would constitute

excessive force. She therefore fails to state a claim. See Annan v. Village. of Romeoville, No.

12 C 3577, 2013 WL 673484, at *4 (N.D. Ill. Feb. 25, 2013) (dismissing claim premised on

application of handcuffs because plaintiff failed to “plead some facts that describe the

force the officers used in executing the arrest”). Because of this fundamental deficiency

in Norman’s pleading, I need not address defendants’ remaining arguments.

                                         Conclusion

       For the foregoing reasons, defendants’ motion to dismiss the second amended

complaint [DE 66] is GRANTED. Because Norman has now had multiple opportunities

to plead a plausible complaint but failed to do so, allowing any further amendments

would be futile. This will be a dismissal with prejudice. The Clerk is DIRECTED to enter

judgment for the defendants and close the case.

       SO ORDERED on September 21, 2020.

                                                    /s/ Philip P. Simon
                                                    PHILIP P. SIMON, JUDGE
                                                    UNITED STATES DISTRICT COURT


                                              -5-
